Citation Nr: 0935111	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-34 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel




INTRODUCTION

The Veteran had active duty service from May 1943 to March 
1946.  The appellant seeks benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claim 
sought.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's claim was certified for appeal to the Board 
on March 27, 2007.  Prior to that date, and transfer of the 
file to the Board, new evidence was received at the RO on 
February 26, 2007.  This evidence included medical records 
documenting the Veteran's treatment for his coronary artery 
disease and cardiac arrest in 2004.  There has been no RO 
readjudication in light of the new medical evidence, nor has 
another supplemental statement of the case been issued 
reflecting consideration of that evidence.  38 C.F.R. § 19.37 
(a) (2008).  Thus, the claim must be remanded for RO 
consideration of the newly submitted evidence.

The Board also finds that VA has not fulfilled its duty to 
assist.  The Certificate of Death notes that the Veteran died 
in April 2005 from end-stage coronary artery disease.  The 
claims file contains an opinion by the Veteran's physician 
noting that he treated the Veteran for many diseases and 
disabilities since August 1992, to include end-stage coronary 
artery disease and several other cardiovascular disabilities.  
Only the above-noted records are in the claims file; other 
records from this physician may be pertinent to establishing 
a relationship between the Veteran's service-connected lower 
extremity amputation and his cause of death.

Furthermore, the appellant was not provided with proper 
notice in accordance with Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  In the context of a claim for DIC benefits, section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should send the appellant a VCAA 
notice letter that complies with the 
requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008) that 
includes an explanation as to the 
information or evidence needed to establish 
a claim for service connection for the 
cause of the Veteran's death, as outlined 
by the Court in Hupp.  The notice must 
include a statement of the conditions for 
which the Veteran was service connected at 
the time of his death.

2.  The RO should contact the appellant and 
provide her with a Form 21-4142 
(Authorization and Consent to Release 
Information), requesting that she either 
submit all relevant records from Dr. K. 
Saleh, dating from August 1992, or provide 
authorization for VA to obtain them.  The 
RO should then take appropriate action to 
secure any records which have not been 
previously secured for inclusion in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file.

3.  If and only if the newly obtained 
medical records contain evidence suggesting 
that the Veteran's coronary artery disease, 
or any other cardiovascular disorder, may 
have been caused or permanently aggravated 
by his service-connected amputation of his 
left lower extremity, or otherwise related 
in some way to his military service, then 
the RO should forward the Veteran's file to 
a VA cardiologist.  The claims folder and 
any newly submitted and/or obtained medical 
records are to be provided to the 
cardiologist for review.  After a thorough 
review of the record, the cardiologist must 
respond to the following questions based 
upon his or her expertise and provide a 
full statement of the basis for the 
conclusions reached: 

a) On the basis of the clinical 
record, is it as least as likely as 
not, i.e., is there a 50/50 chance, 
that the Veteran's below-the-knee 
amputation of his left lower 
extremity caused his coronary 
artery disease, or any other 
cardiovascular disorder?

b) On the basis of the clinical 
record, is it as least as likely as 
not, that the Veteran's below-the-
knee amputation of his left lower 
extremity permanently aggravated 
his coronary artery disease, or any 
other cardiovascular disorder, 
beyond the natural scope of the 
disease?

c) If the cardiologist finds that 
any other cardiovascular disorder 
was caused or permanently 
aggravated by the Veteran's below-
the-knee amputation, did that 
cardiovascular disorder contribute 
substantially or materially to the 
cause of death, combine to cause 
death, or aid or lend assistance to 
the production of death?

A complete rationale for the opinions 
offered must be provided.  If the 
physician cannot provide any opinion 
without resorting to speculation, then he 
or she must so state, and explain why 
speculation is required.

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the report of the 
cardiologist.  If the requested opinions 
are not complete as to the questions 
stated above, or if the physician 
identifies another specialist to be more 
qualified to answer the questions, the RO 
should seek corrective action, including, 
but not limited to, forwarding the 
questions to the appropriate specialist.  
38 C.F.R. § 4.2.

5.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for the cause of the Veteran's 
death.  If the claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



